DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 9, 2021, has been entered.
Claims 1, 14, 20, 26, 44, 45 and 48-52 are currently pending in the application.  Claims 14 and 20 remain withdrawn as being drawn to a non-elected invention.  The previous objection to claim 49 has been withdrawn in view of the amendment to claim 49.  The previous prior art rejection has been withdrawn in view of applicant’s claim amendments.
The indicated allowability of claims 26 and 49-52 is withdrawn in view of the newly discovered reference to Czarnik et al. (US 2011/0046236).  Rejections based on the newly cited reference follow.
The examiner again notes that applicant filed a response to a restriction on April 1, 2018, and also elected the species 5-methoxy-2-aminoindan and a spirit-substitute beverage via email on April 17, 2018.

Claim Objections

Claim 49 is objected to because of the following informalities:  
line 3: delete the first occurrence of “beverage”
line 5: delete “saidthe”, replace with either “said” or “the”.
Appropriate correction is required.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 26, 44, 45 and 48 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description 
Claim 1 has been amended to claim an “alcoholic beverage-substitute comprising 5-methoxy-2 aminoindan… wherein the alcoholic the alcoholic beverage-substitute is…” selected from a group including a dealcoholized spirit, dealcoholized beer, dealcoholized wine or dealcoholized alcopop substitute.  However, the specification and claims as originally filed indicate that the dealcoholized spirit, dealcoholized beer, dealcoholized wine are a “base liquid” to which the 5-methoxy-2 aminoindan is added, and the combination of base liquid and 5-methoxy-2 aminoindan provides the “alcoholic beverage-substitute”.  That is, the dealcoholized beverages themselves are not the “alcoholic beverage-substitute.”
Additionally, there is no support in the specification or claims as originally filed for the base liquid to be a “dealcoholized alcopop substitute.”  While the specification teaches alcopop substitutes, there are no teachings of these alcopop substitutes being dealcoholized.  Therefore, applicant is not considered to have support for claims to a dealcoholized alcopop substitute.
Claim 44 similarly claims a “dealcoholized alcopop substitute” and is not considered to have support in the specification and claims as originally filed.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 48 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 48 claims adding “at least one…” of a number of different ingredients.  However where “to the base liquid” has been deleted, it is unclear to what at least one of the claimed ingredients is to be added.  For purposes of examination, the additional ingredients will be considered to be added to the dealcoholized spirit, dealcoholized beer, dealcoholized wine or dealcoholized alcopop recited in claim 44.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 26, 44, 45 and 48-52 are rejected under 35 U.S.C. 103 as being unpatentable over Czarnik et al. (US 2011/0046236) in view of Richter et al. (DE 952441; English translation provided).
Regarding claims 1, 44 and 49, Czarnik et al. teach reduced alcohol (i.e., dealcoholized) beer, wine, sprits and alcopop, where the beer has an alcohol content of 0.25% to 15%, the wine has an alcohol content of 0.25% to 15% and the alcopop has an alcohol content of 
Czarnik et al. teach that spirits have an alcohol content of 20-60%, which is higher than claimed.  However, Czarnik et also teach baijiu having an alcohol content of 0.25 to 65% [0056], soju having an alcohol content of 0.25 to 50% [0059], and sake having an alcohol content of between 0.25 and 20% [0054].  According to the published specification at [0221], soju, saki and baijiu are also considered spirits.  Therefore, Czarnik et al. is considered to teach dealcoholized spirits as claimed.
Czarnik et al. teach the inclusion of deuterated ethanol in their beverages to reduce the adverse effects of consuming ethanol [0015-0016].  It has been shown that deuteration of some compounds reduces their analgesic potency [0011]. 
Czarnik et al. are silent as to their beverages including the 5-methoxy-2-aminoindan as claimed.
Richter et al. teach that 2-aminoindans, including 5-methoxy-2-aminoindan, have analgesic properties [0001, 0003-2nd paragraph, 0004].  
Therefore, where Richter et al. teaches 5-methoxy-2-aminoindan has analgesic properties, and where Czarnik et al. teach that deuterated compounds may have reduced analgesic effects, it would have been obvious to have included 5-methoxy-2-
Regarding the amount of compound required in claims 1, 45 and 49, Richter et al. do not teach an amount of compound to be included in a composition.  However, where Richter et al. teach that the 5-methoxy-2-aminoindans have analgesic properties, one of ordinary skill would have been able to determine the amount of the compound to add to the dealcoholized beverages in order to impart the desired effect through no more than routine experimentation.  Further, given that the effects of 5-methoxy-2-aminoindan are known, the claimed amounts are not considered to provide an unexpected result.
Regarding claims 48 and 52, Czarnik et al. teach the beverages further comprising flavors, sweeteners and odorant (i.e., odoriferous agent) [0038].  Therefore, it would have been obvious to have added an ingredient as claimed to the dealcoholized beverage or base liquid, as Czarnik et al. teach the alcoholic beverages according to their invention comprising additional components as claimed.  Further, the addition of these components would have provided the predictable result of a beverage having a particular flavor or odor, for example.



Response to Arguments

Applicant’s arguments filed June 9, 2021, have been fully considered but are moot in view of the newly cited prior art as set forth in the rejection above.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The additional prior art cited on the PTO includes US Patents cited in Applicant’s specification but not previously made of record.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKKI H. DEES whose telephone number is (571)270-3435.  The examiner can normally be reached on M-F 9-3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/Nikki H. Dees/						Nikki H. DeesPrimary Examiner, Art Unit 1791